                                          Case 5:19-cv-06226-EJD Document 55 Filed 06/25/20 Page 1 of 3




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     NEO4J, INC.,                                      Case No. 19-cv-06226-EJD (SVK)
                                   6                     Plaintiff,
                                                                                           ORDER ON JOINT DISCOVERY
                                   7              v.                                       LETTER BRIEFS
                                   8     GRAPH FOUNDATION, INC.,                           Re: Dkt. Nos. 50, 51
                                   9                     Defendant.

                                  10          On June 25, 2020, the Court held a telephonic hearing on the parties’ joint discovery letter

                                  11   briefs concerning Plaintiff Neo4j, Inc.’s (“Neo4j”) requests to compel Defendant Graph

                                  12   Foundation, Inc. (“GFI”) to provide further responses to requests for production and
Northern District of California
 United States District Court




                                  13   interrogatories. Dkt. 50, 51. For the reasons discussed at the hearing, the Court ORDERS as

                                  14   follows:

                                  15                                       REQUESTS FOR PRODUCTION

                                  16              1. Because Neo4j has not demonstrated that the party from whom documents are

                                  17                   requested, GFI, has control—i.e., the legal right to obtain the documents upon
                                                       demand; see In re Citric Acid Litig., 191 F.3d 1090, 1107 (9th Cir. 1999)—of
                                  18
                                                       responsive documents in the possession of third parties AtomRain or GraphGrid,
                                  19
                                                       Neo4j’s request to compel GTI to search for and produce documents held by
                                  20
                                                       AtomRain and GraphGrid is DENIED. Nothing in this order prohibits Neo4j from
                                  21
                                                       seeking documents from AtomRain, GraphGrid, or any other third party by
                                  22
                                                       subpoena.
                                  23
                                                  2. GFI’s objections in response to RFPs 14, 16, and 17 on the basis of donor privacy
                                  24
                                                       are OVERRULED. Neo4j has made a sufficient showing of relevance at this stage
                                  25
                                                       of the proceedings. Accordingly, Neo4j’s request to compel further responses to
                                  26
                                                       those RFPs is GRANTED. GFI’s supplemental responses and any production of
                                  27
                                                       additional responsive documents must be provided to Neo4j by July 8, 2020.
                                  28
                                           Case 5:19-cv-06226-EJD Document 55 Filed 06/25/20 Page 2 of 3




                                   1                                             INTERROGATORIES

                                   2          The Court ORDERS GFI to supplement its interrogatory responses as follows no later

                                   3   than July 8, 2020:

                                   4          Interrogatory No. 2: GFI must provide the material facts (i.e., who, what, where, when,

                                   5   why and how) concerning the development of GFI’s open source software product ONgDB.

                                   6          Interrogatory No. 5: GFI must provide the material facts concerning Mr. Suhy’s

                                   7   involvement in the inception, formation, and operation of GFI, including Mr. Suhy’s involvement
                                       in development of ONgDB.
                                   8
                                              Interrogatory No. 6: GFI’s objections concerning donor privacy are OVERRULED.
                                   9
                                       GFI must provide the material facts concerning its relationship with iGov Inc.
                                  10
                                              Interrogatory No. 7: GFI’s objections concerning donor privacy are OVERRULED.
                                  11
                                       GFI must provide the material facts concerning its relationship with GraphGrid, Inc.
                                  12
Northern District of California




                                              Interrogatory No. 8: GFI’s objections concerning donor privacy are OVERRULED.
 United States District Court




                                  13
                                       GFI must provide the material facts concerning its relationship with AtomRing.
                                  14
                                              Interrogatory No. 9: GFI’s objections concerning donor privacy are OVERRULED.
                                  15
                                       GFI must provide the material facts concerning its relationship with GrapheneDB.
                                  16
                                              Interrogatory No. 10: To the extent GFI can identify any person or entity who has
                                  17
                                       downloaded, or who is reasonably believed to have downloaded, a copy of ONgDB software, GFI
                                  18
                                       must provide as much of the requested information as to that person or entity as is in GFI’s
                                  19
                                       custody, possession or control.
                                  20
                                              Interrogatory No. 11: GFI’s objections concerning donor privacy are OVERRULED.
                                  21
                                       GFI must identify the person or entity who made each charitable donation to GFI, the nature of
                                  22
                                       each donation, and the date of each donation. Insofar as Neo4j requests that the Court compel GFI
                                  23   to provide other information in response to this interrogatory, that request is DENIED.
                                  24          Interrogatory No. 13: GFI must either (1) state that it contends that all source code files
                                  25   found at the links are covered by the license referred to in this interrogatory, or (2) specify those
                                  26   source code files that it contends are covered by the license.
                                  27          Interrogatory No. 16: GFI must provide all requested information it has regarding the
                                  28   support documentation identified in this interrogatory. If such information is not available to GFI,
                                                                                          2
                                           Case 5:19-cv-06226-EJD Document 55 Filed 06/25/20 Page 3 of 3




                                   1   it must explain why.

                                   2           Interrogatory No. 17: The Court finds that this contention interrogatory is timely. GFI

                                   3   must supplement its response to provide all responsive material facts regarding the contention

                                   4   identified in this interrogatory.

                                   5           Interrogatory No. 18: The Court finds that this contention interrogatory is timely. GFI

                                   6   must supplement its response to provide all responsive material facts regarding the contention

                                   7   identified in this interrogatory.
                                               Interrogatory No. 20: The Court finds that this interrogatory seeks a level of technical
                                   8
                                       analysis that is not appropriate for an interrogatory and therefore DENIES Neo4j’s request for a
                                   9
                                       supplemental response to this interrogatory.
                                  10
                                               Nothing in this order prohibits GFI from responding to any interrogatory by specifying
                                  11
                                       business records pursuant to Federal Rule of Civil Procedure 33(d). Moreover, this order does not
                                  12
Northern District of California




                                       alter the parties’ obligations to supplement or correct their discovery responses as required under
 United States District Court




                                  13
                                       Federal Rule of Civil Procedure 26(e).
                                  14
                                               SO ORDERED.
                                  15
                                       Dated: June 25, 2020
                                  16

                                  17

                                  18                                                                SUSAN VAN KEULEN
                                                                                                    United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        3
